            Case 1:21-cv-02253-JMF Document 30 Filed 06/21/21 Page 1 of 1




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

                                       x
   BLUESTONE RESOURCES, INC.,          : Civil Action No. 1:21-cv-02253
   BLUESTONE COAL SALES CORPORATION, : (JMF)
   BLACKSTONE ENERGY, LTD.,            :
   JAMES C. JUSTICE II,                : NOTICE OF APPEARANCE
   CATHY L. JUSTICE, AND               :
   JAMES C. JUSTICE III                :
                                       :
   Plaintiffs.                         :
                                       :
   v.                                  :
                                       :
   GREENSILL CAPITAL (UK) LIMITED,     :
   LEX GREENSILL,                      :
   ROLAND HARTLEY-URQUHART             :
                                       :
                                       :
   Defendants.
   ----------------------------------- x



       PLEASE TAKE NOTICE that Laura R. Hall of Allen & Overy LLP hereby appears on behalf

of Defendant Greensill Capital (UK) Limited (in administration) in the above-captioned case.



Dated: New York, New York
       June 21, 2021


                                               ALLEN & OVERY LLP

                                               By:      /s/ Laura R. Hall
                                                     Laura R. Hall
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020
                                                     (212) 610-6300
                                                     laura.hall@allenovery.com

                                                     Counsel to Greensill Capital (UK) Limited (in
                                                     administration)
